Citation Nr: 1713375	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active service from January 2002 to January 2006.  He received the Navy and Marine Corps Achievement Medal with a combat "V" device and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claim now resides with the RO in St. Petersburg, Florida.  In November 2013, the Board remanded this matter for further development.  

For clarification purposes, the Board notes that the Veteran's current claim stems from a request for a rating in excess of 10 percent.  See February 8, 2010 Correspondence.  That said, while on remand, the Appeals Management Center (AMC) issued a January 2014 rating decision.  The AMC increased the Veteran's PTSD rating from 10 to 70 percent disabling, effective February 8, 2010.  This increased rating does not remove Board jurisdiction.  Rather, as the maximum benefit provided by the applicable rating schedule has not been granted, the increased rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue is characterized as is reflected on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As indicated, this matter was remanded for further development in November 2013.  At that time, the Board directed the AMC to obtain outstanding treatment records and afford the Veteran a new VA examination.  A VA examination was obtained in December 2013.  Significantly, this examination report indicated that critical clinical records were not associated with the claims file.  In relevant part, the examiner noted that the Veteran's VA treatment medical records, including a 2012 VA outpatient psychological evaluation, were not associated with the claims file.  
Review of the Veteran's virtual claims file confirms that it is negative for treatment records dated after March 2009.  In this regard, the AMC's January 2014 rating decision and supplemental statement of the case (SSOC) are ambiguous as to whether additional treatment records were considered or obtained.  Therefore, the Board finds that a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Correspondingly, the Board finds that a new VA examination is warranted.  In February 2017, the Veteran's representative asserted that the Veteran's symptomology rendered him totally occupationally and socially impaired.  See Informal Hearing Presentation.  However, no further discussion was provided as to the extent of his impairment or the specific features of his disability which warrant a 100 percent rating.  In this regard, the most recent lay and clinical evidence of the Veteran's symptomology was obtained on 2013 VA examination.  This evidence was obtained more than three years prior to the assertion of total impairment.  As a result, the Board finds that a new examination is necessary to ascertain the current severity of the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should secure any outstanding VA treatment medical records generated during the appeal period dated after March 2009.  In particular, secure any pertinent VA psychiatric records available in VA electronic resources that have not yet been associated with the electronic claims file, to include reports of a March 2012 PASCO VA outpatient evaluation.  See December 2013 VA Examination Report.
The RO/AMC must also contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner. 

The examiner should identify all current manifestations of this service-connected disability. The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner should also provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to a disability rating greater than 70 percent for service-connected PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

